UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7826



SAEED SHEIKH,

                                             Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-113-A)


Submitted:   March 25, 2004                 Decided:   March 31, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Michael Curtis, Alexandria, Virginia, for Appellant. Eugene
Paul Murphy, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Saeed Sheikh seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken from the final order in a habeas corpus

proceeding in which the detention complained of arises out of

process issued by a state court unless a circuit justice or judge

issues a certificate of appealability.                   28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue for claims

addressed by a district court on the merits absent “a substantial

showing     of     the     denial    of      a    constitutional      right.”   28

U.S.C. § 2253(c)(2) (2000).           As to claims dismissed by a district

court solely on procedural grounds, a certificate of appealability

will not issue unless the petitioner can demonstrate both “(1)

‘that   jurists     of   reason     would    find   it   debatable    whether   the

petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel,    529    U.S.    473,    484    (2000)).      We   have   independently

reviewed the record and conclude that Sheikh has not satisfied

either standard.         See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.         See 28 U.S.C. § 2253(c) (2000).           We dispense

with oral argument because the facts and legal contentions are


                                          - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -